Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 38-49 are pending and are subject to the restriction requirement set forth herein.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 38-41 and claims 46-49 in part, drawn to a method of using a compound of formula (II), 
    PNG
    media_image1.png
    198
    245
    media_image1.png
    Greyscale
, wherein X is NR’R” and R’ is furanyl or furanylalkyl, which compounds are classified in various subclasses of CPC C07D 307 and 407.
Group II.	Claims 42-45 and claims 46-49 in part, drawn to a method of using a compound of formula (II), 
    PNG
    media_image1.png
    198
    245
    media_image1.png
    Greyscale
, wherein X is NR’R” and R’ is CF3 (C07C), alkenyl (C07C), alkynyl (C07C), hydroxyalkyl (C07C), alkylaminoalkyl (C07C), pyrrolyl (C07D 207/30), pyrrolylalkyl (C07D 207/30), thiophenyl (C07D 333), thiophenylalkyl (C07D 333), imidazolyl (C07D 271), or imidazolylalkyl (C07D 271), which compounds are classified in various subclasses of CPC C07C and C07D.
Group III.	Claims 46-49 in part, drawn to a method of using a compound of formula (II), 
    PNG
    media_image1.png
    198
    245
    media_image1.png
    Greyscale
, wherein X is NR’R” and R’ is pyridinyl (C07D 213), pyridynylmethyl (C07D 213), pyrrolidinyl (C07D 207/04), pyrrolidinylmethyl (C07D 207/04),  piperidinyl, (C07D 221), which compounds are classified in various subclasses of CPC C07D.
The inventions are independent or distinct, each from the other because Inventions I and II, I and III, and II and III are directed to related product/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each invention utilizing a different group of compounds that each have a unique chemical architecture such that they do not overlap in scope (see variable X) and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
a. 	the inventions have acquired a separate status in the art in view of their different classification;
b. 	the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
c. 	the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Traversal
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Advisory of Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Election of Species
This application contains claims directed to the following patentably distinct species: compounds of formula (II), 
    PNG
    media_image2.png
    189
    228
    media_image2.png
    Greyscale
. See, e.g., the compounds listed in paragraph 279 of the specification.
The species are independent or distinct because the species as claimed have a materially different design which imparts to each compound a different chemical reactivity and pharmacokinetic profile, resulting in different in vitro and in vivo effects.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. In order for Applicant’s election to be considered fully responsive to this requirement, the election must include the following:
a.	the complete structure of the elected species of formula II,
b.	a definition of all the structural variables of formula II,
e.g. R1 is H, R2 is Cl, etc., and
c.	the claims that read on the elected species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
a. 	the species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries) and
b. 	the inventions have acquired a separate status in the art in view of their different classification as exemplified below:
	Group I (claims 38-41 and claims 46-49 in part) encompasses species such as
    PNG
    media_image3.png
    256
    216
    media_image3.png
    Greyscale
, which is classified in CPC C07D 307/00, and 
    PNG
    media_image4.png
    249
    189
    media_image4.png
    Greyscale
, which is classified in CPC C07D 407/12.
Group II (claims 42-45 and claims 46-49 in part) encompasses species such as 
    PNG
    media_image5.png
    276
    227
    media_image5.png
    Greyscale
, which is classified in C07D 207/30, and 
    PNG
    media_image6.png
    293
    260
    media_image6.png
    Greyscale
 , which is classified in CPC C07C 237/20.

Group III (claims 46-49 in part) encompasses species such as
 
    PNG
    media_image7.png
    296
    282
    media_image7.png
    Greyscale
 , which is classified in CPC C07D 213. 
    PNG
    media_image8.png
    275
    256
    media_image8.png
    Greyscale
 , which is classified in CPC C07D 207.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Traversal
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626